LANE, J.
The sale of land upon a petition for partition is one of the duties enjoined by law in certain cases upon the administrator, and is, therefore, e'mbraeed. in the bond for the performance of his: duties; 4 O. 127.
A guardian for a female under twelve years continues only till the ward attains to that age. A guardian, or a man that has been guardian, after his guardianship has expired, has no more power *120than if he had never been appointed. The money, in this case, was-due the child, and the payment to one having no authority is no payment. If proof were admitted, that the child said, after she was of full age, that she had dealt with her former guardian, as guardian, how would it avail? Would her acts, while an infant, change the law? We should think not. .
The judgment is affirmed.
[Guardianship of female under 12 years old expires at that age,, and guardian’s power ceases; approved, Perry v. Brainard, 11 O. 442. 444.]